Per Curiam.

The parties entered into a stipulation with respect to the amount of the debtor employee’s total weekly salary, and were bound thereby. In granting judgment against the employer under an income execution, pursuant to CPLR 5231 (subd. [e]), the trial court erred in calculating the employee’s salary in an amount greater than that fixed in the stipulation.
While we do not agree with the trial court that appellant waived its objection to the service of the execution by failing to plead the objection in its answer, on the merits we find that appellant, by its conduct, accepted the service as made and was bound by the execution.
The judgment should be modified by decreasing petitioner’s recovery to the sum of $122.40, with appropriate interest and costs, and as modified, affirmed without costs.
Concur — Markowitz, J. P., Lupiano and Gold, JJ.
Judgment modified, etc.